PCIJ_AB_70_Meuse_NLD_BEL_1937-06-28_JUD_01_ME_03_EN.txt. 45

DISSENTING OPINION OF M. ANZILOTTI.

[Translation.]

1.—There are two points in the judgment .in regard to which
I am unable to agree with the opinion of the Court: these
are the rejection of submission I 6 of the Application (the
Neerhaeren Lock) and the rejection of submission x° of the
Counter-claim (the Borgharen barrage). In my opinion, the Court
should have accepted both these submissions.

As my dissent is based on an interpretation of the Treaty
of May 12th, 1863, differing from that adopted by the Court,
it is fitting that I should state the reasons for it in a few words.

Before giving my individual opinion on the two points in
question, I must however make a general observation.

The operative clause of the judgment merely rejects the
submissions of the principal claim and of the Counter-claim.
In my opinion, in a suit the main object of which was to
obtain the interpretation of a treaty with reference to certain
concrete facts, and in which both the Applicant and the
Respondent presented submissions indicating, in regard to each
point, the interpretation which they respectively wished to see
adopted by the Court, the latter should not have confined
itself to a mere rejection of the submissions of the Applicant :
it should also have expressed its opinion on the submissions
of the Respondent ; and, in any case, it should have declared
what it considered to be the correct interpretation of the
Treaty.

It is from the standpoint of this conception of the functions
of the Court in the present suit that the following observa-
tions have been drawn up.

2.—The question whether the functioning of the Neerhaeren
Lock, the effect of which is to discharge into the Zuid-Willems-
vaart water diverted from the Meuse elsewhere than at the
feeder prescribed by Article I, is or is not contrary to the
Treaty, depends, mainly, on the scope of the obligation which
the two Parties contracted when they laid down in this Article
that the new intake on the Meuse ‘shall constitute the feeder
for all canals situated below that town”, etc. Is this an obliga-
tion merely to refrain from constructing other intakes on the
Meuse constituting feeders for the aforesaid canals? or is it
an obligation to refrain from feeding these canals with water
diverted from the Meuse elsewhere than at the treaty feeder,
no matter by what method such feeding may be effected (by a
conduit, by lockage, by pumping, etc.) ?

45
A./B. 70 (WATER FROM THE MEUSE).—OP. ANZILOTTI 46

If the text is taken literally, it seems only to refer to “feeders”
of the same sort as the one which the Treaty ordered to be
constructed.

But it is always dangerous to be guided by the literal sense
of the words before one is clear as to the object and intent of
the Treaty; for it is only in this Treaty, and with reference
to this Treaty, that these words—which have no value except
in so far as they express the intention of the Parties—assume
their true significance. |

The Treaty of May rath, 1863, is based, in my opinion, on
the fundamental principle that a certain quantity of water, and
no more, will be taken from the Meuse to supply the needs of
the canals situated below Maestricht and for the irrigation
works in the Campine and the Netherlands. The quantity of
water to be withdrawn from the Meuse is fixed with reference
to the level of the river (Art. IV) ; and this provision is closely
connected with the other object of the Treaty, which is to
institute a régime on the Meuse, by means of a programme of
works that would maintain and improve the navigability of
that river in spite of the relatively large quantity of water
which it was proposed to withdraw from it (Art. IX).

If that is really the system of the Treaty—and I do not see
how it can be questioned—it follows that the essential purpose
of Article I is not to exclude other feeders. Its object is
rather to exclude any feeding of the canals in question with
water withdrawn from the Meuse elsewhere than at the treaty
feeder; for it is only at that feeder that the water can be
measured, and it is only if its volume remains within the limits
laid down, that the Treaty is being regularly executed. That
is the reason, and that is the significance, of the single feeder
which is sanctioned by Article I.

It follows that the obligation which the Parties assumed when
they laid down that the new intake would “‘constitute the feeder
for all canals....” is not merely an obligation to refrain from
constructing other feeders, but is an obligation to refrain from
supplying these canals with water taken from the Meuse else-
where than at the treaty feeder, no matter by what method
it is taken or by what method it is discharged into the canals
in question. Moreover, it cannot be disputed that engineers
regard lockwater as an important, in some cases the most
important, factor in the feeding of canals.

Founding myself on this interpretation of the Treaty, I am led
to the conclusion that the functioning of the Neerhaeren Lock,
the effect of which is to discharge into the Zuid-Willemsvaart
a certain quantity of Meuse water diverted at Monsin in excess
of the quantity laid down in Article IV, is contrary to this
Treaty. - |

46
A./B. 70 (WATER FROM THE MEUSE).—OP. ANZILOTTI . 47

It matters little that this surplus water discharged into the
Zuid-Willemsvaart has not increased the velocity of the current
in this canal beyond the maximum limit laid down in Arti-
cle JII. That maximum constitutes a limit for the volume of
water which may lawfully be withdrawn at the treaty feeder,
in virtue of Article V, paragraph 2; the fact that it is not
exceeded could not have the effect of legalizing a withdrawal
of water from the Meuse which is, in itself, contrary to the
Treaty.

It is true that this Treaty provides (Art. IT) for the construc-
tion of a lock, the result of which would be to discharge into
the Zuid-Willemsvaart Meuse water conveyed from Liége by
the Liége-Maestricht Canal. It must however be pointed out
that the construction of that lock was a necessary consequence
of the works prescribed by the Treaty (Arts. II and III) in
order to enable the Zuid-Willemsvaart to discharge the water
received through the new intake. The only argument which
can be drawn from it, in support of the opposite view, is,
therefore, that the water discharged through this lock is not
included in the quantity laid down in Article IV. But it is
admitted—and both Parties are agreed on this point—that the
total average quantity of lock-water discharged by this lock is
very small, and is less than the margin of error allowed in
measuring the volume of water prescribed in Article IV. It was
therefore quite natural that the authors of the Treaty should
not have taken this water into account.

But it would be going beyond the reasonable intentions of
the Parties to seek to infer from this fact that, because lock 109,
in affording passage to barges, discharges into the Zuid-Wil-
lemsvaart a volume of water which supplements that taken
from the Meuse by the treaty feeder, it is lawful to construct
other locks, performing the same function and producing the
same effects. This would subvert the whole system of the
Treaty. |

3.—Submission I b of the Application must however be con-
sidered also from another point of view.

Before Belgium had constructed the Neerhaeren Lock, the
Netherlands had constructed and brought into use the Bos-
scheveld Lock, which also had the effect of conveying into the
Zuid-Willemsvaart a certain quantity of water drawn from the
Meuse elsewhere than at the treaty feeder, and, consequently,
in excess of the volume laid down in Article IV of the Treaty.
The Netherlands allege that they were entitled to construct
the Bosscheveld Lock because in virtue of Article V, para-
graph 2, they were authorized to withdraw water from the
Meuse elsewhere than at the treaty feeder, and to discharge
it into the Zuid-Willemsvaart, subject only to the condition

47
A./B. 70 (WATER FROM THE MEUSE).—OP. ANZILOTTI 48

that the speed of the current of that canal was not caused to
exceed the maximum limit laid down in Article III. Belgium
disputes that interpretation, and maintains that, subject to the
possibility of increasing the volume of water that may be
diverted through the treaty feeder, the rights and obligations
of the two States were identical.

Having regard to the foregoing, it is clear that the first
thing to do is to ascertain what is the attitude of the respond-
ent Party in regard to the claim concerning the Neerhaeren
Lock.

The Belgian Government, in opposing submission I b of the
Application—in addition to its general request that the submis-
sion of the applicant Party shall be declared to be ill-founded
—asks the Court to adjudge and declare that “‘the feeding of
the Zuid-Willemsvaart and the canal joining the Meuse and
the Scheldt and its branches is not rendered incompatible with
the Treaty mentioned above by the fact that lockage water
arising from the working of the Neerhaeren Lock—operated
bona fide for the passing of boats—is added to the water from
the Meuse coming from the intake at Maestricht, as the Neer-
haeren Lock cannot be treated less favourably than the Bos-
scheveld Lock” (submission 2° of the Counter-Memorial).

Disregarding for the moment the last phrase ‘‘which cannot
be treated less favourably’, etc., it is clear that what Belgium
is asking the Court to do is to give an interpretation of the
Treaty on the point of law raised by submission I 6 of the
Application. It is therefore evident that both Parties were
agreed in asking the Court for this interpretation.

Is this view controverted by the last sentence of the sub-
mission in which the Belgian Government brings the Bossche-
veld Lock into consideration? My answer is definitely in the
negative ; I see nothing more in these words than an allusion
to the Belgian contention of the equality of the two States in
regard to the Treaty of 1863, and consequently an argument in
support of the interpretation which the Court is asked to give.
For it is manifest that the Belgian Government could scarcely
suppose that the Court, having reached the conclusion that the
Treaty prohibits the feeding of canals situated below Maestricht
by lock-water taken from the Meuse elsewhere than at the treaty
feeder, would subsequently change its opinion and alter its
interpretation in consequence of the existence of the Bosscheveld
Lock. For either the Court would consider that this lock is
justified by Article V, paragraph 2, as the Netherlands contend,
so that its existence could in no way affect the Neerhaeren
Lock ; or the Court would consider that Article V, paragraph 2,
does not possess the meaning attributed to it by the Nether-
lands, and then it could only conclude that the Bosscheveld
Lock is also contrary to the Treaty.

48
A./B. 70 (WATER FROM THE MEUSE).—OP. ANZILOTTI 49

No doubt the Belgian Government might have asked the
Court, in case the latter should not accept its interpretation
of the Treaty, to declare that the Bosscheveld Lock is itself
contrary to the said Treaty; it would only have needed to
present an alternative submission to submission 2° of the Counter-
Memorial.. But the Belgian Government did not present any
. such submission ; that is its own affair and the Court did not
need to concern itself with the matter. It is none the less true
that the Belgian Government asked for the interpretation of
the Treaty with reference to the Neerhaeren Lock just in the
same way as this had been requested by the Netherlands
Government : this circumstance suffices in my opinion to oblige
the Court to give a decision on submission I 6 of the Applica-
tion and on submission 2° of the Counter-Memorial, without
concerning itself in any way with the existence of the Bossche-
veld Lock; I have already mentioned the grounds on which
the Court should have admitted submission I à of the Applica-
tion and rejected submission 2° of the Counter-Memorial.

But there is another aspect of the question. Submission I 6
of the Application is not the only one which relates to the
Neerhaeren Lock. In submission II 8, the Netherlands asked
the Court to condemn (condamner) Belgium ‘to discontinue any
feeding held to be contrary to the said Treaty and to refrain
from any further such feeding’; there can be no doubt that
this submission has primarily in view the functioning of the
Neerhaeren Lock.

In my opinion the word condemn (“condammner’’\ is not entirely
appropriate in international proceedings; in any case, it is
employed in a sense which is only remotely connected with that
of condemnation in national law. What the Netherlands ask
in submission II 6 is, in fact, that the Court should declare that
Belgium is bound to carry out the Treaty and to discontinue
effecting certain supplies of water. While submission I b seeks
for an interpretation of the Treaty, submission II b seeks for
its execution.

In its Rejoinder, the Belgian Government presented certain
alternative submissions, the second of which is worded as fol-
lows: “To find that, by constructing certain works contrary
to the terms of the Treaty, the Applicant has forfeited the right
to invoke the Treaty against the Respondent’,

This was an alternative submission ‘‘in case the Court should
be unable on certain points to find in accordance with the
submissions of the Respondent’’; in fact, it is a submission
which only arises, so far as concerns the Neerhaeren Lock, in
case the Court, in deciding on submission I b of the Applica-
tion and on submission 2° of the. Counter-Memorial, should

49
A./B. 70 (WATER FROM THE MEUSE).—OP. ANZILOTTI 50

reject the interpretation maintained by the Belgian Govern-
ment. In my view, the Court should therefore have given a
decision on the alternative submission.

The admissibility of this submission depends on two: condi-
tions, namely, whether the legal rule on which it founds itself
is applicable in relations between States, and whether the
Netherlands, by constructing the Bosscheveld Lock, were failing
to execute the obligation imposed on them by the Treaty.

As regards the first point, I am convinced that the prin-
ciple underlying this submission (inadimplenti non est adimplen-
dum) is so just, so equitable, so universally recognized, that it
must be applied in international relations also. In any case,
it is one of these “‘general principles of law recognized by
civilized nations” which the Court applies in virtue of Article 38
of its Statute.

As regards the second point, I am also of opinion that
the Belgian Government’s objection is well founded. If it
is true that the Netherlands, in virtue of Article V, paragraph 2,
have the right, which Belgium does not possess, to ‘increase
the volume of water taken from the Meuse’’, it is none the
less true that this water has to be withdrawn through the treaty
feeder: the text of this paragraph is perfectly clear and allows
of no doubt on that point. It follows that the obligation
imposed by Article I, the scope of which has been explained
above, applies to the Netherlands as well as to Belgium: the
feeding of the Zuid-Willemsvaart by the Bosscheveld Lock with
water diverted from the Meuse elsewhere than at the treaty
feeder is therefore contrary to the Treaty.

To sum up my point of view, I consider that the Court
should have proceeded as follows:

in passing upon submissions I b of the Application and 2° of
the Counter-Memorial, the Court should have allowed the
former and rejected the latter, and it should have adjudged
and declared that the feeding of the canals referred to in
Article I of the Treaty, through the Neerhaeren Lock, with
water taken from the Meuse elsewhere than at the treaty
feeder, is contrary to the Treaty ;

in passing upon submission II b of the Application and on
the alternative submission of the Rejoinder, the Court should
have allowed the latter and rejected the former, in so far
as either of the said submissions relates to the lock at Neer-
haeren; it should have adjudged and declared that, as a
result of the construction of the Bosscheveld Lock, the Nether-
lands have placed themselves in a position which precludes
them from invoking the Treaty to obtain a cessation of the
feeding of the aforesaid canals through the Neerhaeren Lock.

50
A./B. 70 (WATER FROM THE MEUSE).—OP. ANZILOTTI 51

4.—The interpretation of the Treaty of 1863 which leads me
to conclude that the Neerhaeren and Bosscheveld Locks are
contrary to the Treaty has led me to a like conclusion in regard
to the Borgharen barrage.

I have already said that the fundamental idea of the Treaty
‘was to reconcile the satisfying of certain interests relating to
the canals and irrigation works referred to in Article I with the
interests of navigation on the Meuse; I have also said that this
reconciliation was effected, on the one hand, by fixing the quantity
of water which might be taken from the Meuse, and, on the
other hand, by laying down a programme of works calculated
to conserve the navigability of the river, in spite of the reduc-
tion in its volume of water.

It was precisely with this object that the quantity of water
which might lawfully be taken from the Meuse was fixed in
Article IV in relation to the depth of water in the river. The
variations prescribed in that Article, according as the surface
of the Meuse is above the low level of that river, or at the
low level, or below it, and also according to the different months
of the year, are consequently an essential part of the settlement
agreed upon between the two States. A structure which abol-
ishes these variations as is done by the barrage at Borgharen
is consequently, by reason of that very fact, contrary to the
Treaty.

Though it is true that the Netherlands are entitled to increase
the quantity of water to be withdrawn by the treaty feeder in
virtue of Article V, paragraph 2, and Article XI, it is equally
true that this right is itself conditioned by the natural flow of
the river: there is nothing in the Treaty which authorizes the
Netherlands to modify that flow for their own benefit. Arti-
cle XI provides for works “necessitating an increase in the
volume of water to be withdrawn from the Meuse’’, not for
works having as their purpose and effect an increase in the
volume of water discharged through the treaty feeder. The
works provided for in Article XI are, therefore, works relating
to navigation canals or to irrigation works beyond Loozen. It
has not been alleged, and it could not be contended, that the
Netherlands. made the Borgharen barrage with the object of
increasing the quantity of water to be withdrawn through the
treaty feeder; the fact is that the volume of water has been
increased, so that it stands at the maximum limit throughout
the whole year, and the Meuse has been proportionately depleted,
owing to the construction of this barrage by the Netherlands
with a totally different object.

As, in my opinion, the Borgharen barrage constitutes an
infraction, in particular, of Article IV of the Treaty, the pur-
pose of which was to establish a certain proportion between the
volume of water allotted to the canals referred to in Article I

7 51
A./B. 70 (WATER FROM THE MEUSE).—OP. ANZILOTTI 52

and the volume of water which was to be left in the Meuse,
I am unable to attribute importance to the argument that
Belgium has suffered no injury by the construction of the barrage,
but that she has rather benefited by it. The existence of an
injury would be relevant if Belgium had made a claim for
damages, but she has simply asked for the interpretation of the
Treaty. Moreover, it is quite possible that the interests of
navigation on the Meuse have altered considerably since 1863,
and that the decrease in the quantity of water left in the river
may now be of far less importance than it would have been
in the past; but it is none the less true that the Treaty says
what it does say, and that one of the Parties to it is not entitled,
without the consent of the other Party, to render certain of.
its provisions incapable of execution, in particular a provision
so fundamental as Article IV.

For these reasons, I consider that the Court should have
accepted submission 1° of the Counter-claim, should have rejected
submission III (r) of the Reply, and should have adjudged and
‘declared that the fact of making it impossible, by the construction
of the Borgharen barrage, for the quantity of Meuse water dis-
charged through the treaty feeder to vary according to the
level of the Meuse, as provided in Article IV of the Treaty,
and of constantly maintaining that quantity at its maximum
amount, is an infraction of the Treaty.

(Signed) D. ANZILOTTI.

52
